DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species I, Fig. 1 and Claims 1, 4, 6, 8, and 10 in the reply filed on February 02, 2022 is acknowledged. Thus, Claims 2-3, 5, 7, 9, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 02, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 6, 8, and 10, the limitation “the insulating circuit substrate” and “the circuit layer” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0167170 A1 to Terasaki et al. (“Terasaki”).										As to claim 1, Terasaki discloses a copper/titanium/aluminum bonded body in which a copper member (222) made of copper or a copper alloy and an aluminum member (223) made of aluminum or an aluminum alloy are bonded via a titanium layer (25), wherein an intermetallic compound (16) containing Cu and Ti is formed at a bonded interface of the copper member (222) and the titanium layer (25), and a maximum value of a length Li of an intermetallic compound unformed part along the bonded interface is 20 μm or less in the bonding interface of the copper member (222) i/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface (See Fig. 1, Fig. 3, Fig. 11, Fig. 14, ¶ 0003, ¶ 0004, ¶ 0058, ¶ 0118, ¶ 0119, ¶ 0121, ¶ 0122, ¶ 0124, ¶ 0125, ¶ 0128, ¶ 0129, ¶ 0183) (Notes: the limitation “bonded” is defined as to connect or bind by DICTIONARY.COM, where no physical/direct contact is specified. Further, the limitation “20 μm or less” and “0.16 or less” is met by having a continuous intermetallic compound at the bonded interface).						As to claim 4, Terasaki discloses an insulating circuit substrate comprising: a ceramic substrate (11); a circuit layer (above 11) provided on one surface of the ceramic substrate (11); and a metal layer (below 11) provided on the other surface of the ceramic substrate (11), wherein the circuit layer (above 11) and the metal layer (below 11) are the copper/titanium/aluminum bonded body according to claim 1 (See Fig. 11, Fig. 14).											As to claim 6, Terasaki discloses a power module comprising: the insulating circuit substrate according to claim 1; and a power semiconductor element (3) bonded to one surface side of the circuit layer (See Fig. 11. ¶ 0003, ¶ 0004, ¶ 0183).		As to claim 8, Terasaki discloses an LED module comprising: the insulating circuit substrate according to claim 1; and an LED element (¶ 0003) bonded to one surface side of the circuit layer (See Fig. 11. ¶ 0003, ¶ 0004, ¶ 0183).	
		
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0167170 A1 to Terasaki et al. (“Terasaki”) as applied to claim 1 above, and further in view of JP 2017-224656 A to Ito et al. (“Ito”). The teaching of Terasaki has been discussed above.					As to claim 10, although Terasaki discloses the copper/titanium/aluminum bonded body according to claim 1 (See Fig. 11, Fig. 14), Terasaki does not further disclose a thermoelectric module comprising: the insulating circuit substrate according to claim 1; and a thermoelectric element bonded to one surface side of the circuit layer.		However, Ito does disclose a thermoelectric module comprising: the insulating circuit substrate according to claim 1; and a thermoelectric element (TECHNICAL-FIELD) bonded to one surface side of the circuit layer 	(See Description).			.	

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Sasaki et al. (US 2013/0043594 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID CHEN/Primary Examiner, Art Unit 2815